                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 MELVIN WOFFORD,

         Petitioner,                                Case No. 16-cv-13083
                                                    Honorable Laurie J. Michelson
 v.

 JEFFREY WOODS, Warden,

         Respondent.


                     OPINION AND ORDER
 CONDITIONALLY GRANTING PETITION FOR A WRIT OF HABEAS CORPUS


       The Constitution guarantees a criminal defendant a unanimous verdict. That means when

there is reason to think that 11 jurors are convinced of the defendant’s guilt but one is steadfastly

not, the judge should either instruct the jury to continue deliberations or declare the jury hung.

What the judge cannot do is remove a competent juror who is simply unpersuaded by the

prosecution’s case.

       Yet that is what happened at Petitioner Melvin Wofford’s trial. Over the course of several

days, the jury provided the judge with notes indicating that they were hopelessly deadlocked. One

said, “We are eleven to one with no chance of the one moving their view.” Another pleaded, “We

have a hung jury and we need instructions!!! Help!!!” The judge twice instructed the jury to try to

reach an agreement. Still no verdict came. Eventually, things got so bad in the jury room that the

holdout retained an attorney to tell the judge that the other jurors were harassing and verbally

abusing her (the judge had previously indicated that all notes had to come from the foreperson,

which apparently, she was not). Despite that the jury had been stuck for days—and despite that the

prosecution had agreed to a mistrial—the judge refused to declare one. Instead, he found that the
holdout juror’s contact with an attorney “flagrantly” violated his instructions and thus she would

be removed for cause. Once an alternate was seated, the reconstituted jury convicted Wofford in

about 90 minutes. Wofford received a mandatory sentence of life in prison without the possibility

of parole.

       Wofford appealed, arguing that “remov[ing] a juror because he is unpersuaded by the

Government’s case is to deny the defendant his right to a unanimous verdict.” Yet the Michigan

Court of Appeals did not address Wofford’s claim that his Sixth Amendment right to a unanimous

verdict had been violated. Wofford then asked the Michigan Supreme Court to take his appeal,

again quoting the same language. The Michigan Supreme Court denied leave to appeal without

reaching the merits.

       Wofford now seeks a writ of habeas corpus from this Court. Because the state appellate

courts did not address the claim Wofford presented, this federal court examines that claim in the

first instance. Having done so, the Court finds that Wofford’s Sixth Amendment right to a

unanimous verdict was violated when the holdout juror was removed. So the Court will

CONDITIONALLY GRANT Wofford a writ of habeas corpus.

                                                I.

                                               A.

       In June 1993, Thomas Gilmore was assaulted and strangled to death at his place of work.

Gilmore’s business was at a converted school building that also housed other businesses, including

a roofing company. Wofford worked for the roofing company. Although authorities investigated

Gilmore’s murder, DNA testing was not available in 1993 and the case ran cold. In 2009,

Wofford’s DNA was entered into a database and it matched DNA from the crime scene. Additional




                                                2
samples from Wofford were tested to confirm the matches and, in 2012, Wofford was charged

with first-degree premeditated murder and first-degree felony murder.

       Wofford was tried in August 2013—two decades after Gilmore’s death. Evidence

suggested that the point of entry into the converted school building was a window partly covered

by sheet metal. The sheet metal was secured in part by duct tape. Two hairs were found stuck to

the duct tape and the jury was told that testing matched the hairs to Wofford. The jury was also

told that the DNA testing matched two drops of blood found on a work-bench and a tool-room

wall to Wofford. The prosecution also provided the jury with a motive: Wofford needed money,

broke into the converted school building to steal, Gilmore spotted Wofford, and Wofford, afraid

of being outed, killed Gilmore. On the other hand, the jury learned that a bloody palm print at the

scene was not Wofford’s. And they heard that shoeprints did not match the shoes Wofford was

wearing when he was interviewed by police shortly after the murder. The jury was also read

Wofford’s grand-jury testimony where he denied killing Gilmore.

                                                B.

       Wofford’s jury—or at least one juror—struggled to find that the evidence recounted above

(and the other evidence presented at trial) proved beyond a reasonable doubt that Wofford

murdered Gilmore. Here is what happened.

                                                1.

       By the afternoon of Monday, August 26, 2013, the jury had been deliberating for about

seven hours. (R. 9, PageID.2086.) At that point, the judge received a note. (R. 9, PageID.2086.)

The note read, “We are eleven to one with no chance of the one moving their view.” (R. 9,

PageID.2084.) The prosecution wanted the jurors to continue their deliberations. (R. 9,




                                                3
PageID.2084, 2087.) After some discussion, Wofford’s lawyers asked the judge to give the jurors

a “deadlock instruction.” (R. 9, PageID.2086.)

         The judge agreed with the defense and read the jurors Michigan’s deadlock instruction. In

part, the judge told the jurors, “I’m going to ask you to please return to the jury room and resume

your deliberations in the hope that after further discussion you will be able to reach a verdict. . . .

As you deliberate, you should carefully and seriously consider the views of your fellow jurors.

Talk things over in a spirit of fairness and frankness.” (R. 9, PageID.2089.) The judge continued,

“By reasoning the matter out jurors can often reach agreement. When you continue your

deliberations do not hesitate to re-think your own views and change your opinion if you decide it

was wrong. However, none of you should give up your honest beliefs about the weight or effect

of the evidence only because of what your fellow jurors think or only for the sake of reaching

agreement.” (R. 9, PageID.2089.)

         Just one hour later, the judge’s clerk received another note from a juror. The note—which

apparently did not come from the foreperson—read, “Excuse me, Judge, one of our jury’s [sic]

doubts are unreasonable, what do we do?” (R. 9, PageID.2091.) The judge did not directly answer

the question. Instead, he told the entire jury that questions needed to come from the foreperson.

(R. 9, PageID.2094.) And, apparently because the instruction had not been previously given (R. 9,

PageID.2093), the judge further told the jury: “It is not proper for you to talk directly with the

Judge, lawyers, court officers or other people involved in the case. As you discuss the case you

must not let anyone, even me, know how your voting stands. Therefore, until you return with a

unanimous verdict do not reveal this to anyone outside of the jury room.” (R. 9, PageID.2094–

2095.)




                                                  4
                                                 2.

       By the afternoon of the next day, August 27, 2013, the judge had received three more notes.

One was about the law of aiding and abetting. Another stated, “We the jury have a member who

is not cooperating and refuses to deliberate or prove to us her vote. She just wants a hung jury. She

also stated she had looked up the phrase to see what it meant before deliberation even started.

Please advise us on what to do in this case.” (R. 9, PageID.2367.) And the third note stated, “We

have a Jury member who SERIOUSLY doesn’t understand what REASONABLE DOUBT is!!

We have a hung jury and we need instructions!!! Help!!!” (R. 9, PageID.2368.)

       Wofford’s counsel did not provide the court with an unequivocal position on how the court

should move forward in light of the two notes about deliberations. Recalling the second note from

the day before (the one not provided by the foreperson), defense counsel argued, “that note said

that one of the jurors is not being reasonable in his doubt[,] our doubts, I believe was it, but they

used the word ‘his.’” (R. 9, PageID.2101.) Although the prior note did not disclose gender (see R.

9, PageID.2091), defense counsel continued based on the mistaken premise: “now [today’s note

is] referencing a female, which is different than I think—I think we’re dealing with something

different than yesterday based on that.” (R. 9, PageID.2101.) Wofford’s counsel continued, “Part

of me wants to say mistrial.” (R. 9, PageID.2102.) But then counsel added, “if it were eleven to

one to acquit I might be—I don’t know what I would be saying[.]” (R. 9, PageID.2102.)

       Although defense counsel equivocated on mistrial versus more deliberations, counsel was

unequivocal that substituting an alternate juror would risk a coerced verdict: “let’s say you bring

in an alternate tomorrow, human nature, we both know—we all know, jurors are going to say, the

other eleven, hey, this one wouldn’t cooperate, this one thought this—we had all agreed this way,

and we kicked that person off because they didn’t.” (R. 9, PageID.2102.) Counsel asked, “Do you



                                                 5
really think you’re going to get a fair and honest decision from that new juror that’s brought in at

that point and then put under the pressure of eleven people telling him whatever way they were

going? I don’t think that you would.” (R. 9, PageID.2102.)

       In the end, the judge decided to read the jury the aiding-and-abetting instruction, the

reasonable-doubt instruction, an instruction about not seeking “outside” information, and “a

secondary deadlock instruction,” which, according to the judge, “mimic[ked] the mistrial

standard.” (R. 9, PageID.2105.)

       The secondary deadlock instruction was quite similar to the first. Like before, the judge

told the jury: “When you continue your deliberations do not hesitate to re-think your own opinions

and change your opinion if you decide it was wrong. However, none of you should give up your

honest beliefs about the weight or effect of the evidence only because of what your fellow jurors

think or only for the sake of reaching a verdict excuse me, reaching agreement.” (R. 9,

PageID.2111.) But, unlike the first deadlock instruction, the judge added, “It is my duty under the

law to [e]nsure that you have engaged in full fledged deliberations while maintaining the integrity

of the judicial system. Therefore, I need to determine whether there’s any possibility, pursuant to

the instructions I have just gave you, that you cannot ultimately reach and agree on a verdict.”

(R. 9, PageID.2111.)

                                                 3.

       On the fourth day of jury deliberations, August 28, 2013, there were no notes from the jury

regarding deadlock. (The jury did ask to see a shovel. (R. 9, PageID.2118.)) But this may have

been due to the fact that the judge had told the jury that notes could only come from the foreperson

and because the judge was not available to answer questions during the afternoon. (See R. 9,

PageID.2111.)



                                                 6
                                                 4.

       Just before noon the next day, August 29, 2013, an attorney appeared in the courtroom on

behalf of one of the jurors. The attorney explained that a juror (which this Court will call “Juror

M”) had contacted him the prior afternoon. (R. 9, PageID.2116.) According to Juror M’s counsel,

“She said that she needed my help and that she was being harassed and verbally abused on a jury

that she was sitting on. And we didn’t discuss any of the facts of the case or discuss anything about

a vote or anything like that[.]” (R. 9, PageID.2116.) Apparently unaware that the judge had

previously told the jury that questions had to come from the foreperson, the attorney explained, “I

just advised her that she should notify the Court through a note to the bailiff, or whoever was

watching the jury, clerk[.]” (R. 9, PageID.2116.) The lawyer continued, “And then, you know,

later on I talked to her . . . I said look, if you’re uncomfortable . . . it was obvious she was

uncomfortable . . . . I said, you give me permission, I can notify the Court, and after several

discussions last night she instructed me to notify the Court.” (R. 9, PageID.2117.) Juror M’s

counsel further explained, “I didn’t know any of the facts. I don’t—other than what was advised

to me while we were in the hallway by [defense counsel], so I know nothing about the case other

than what [defense counsel] had told me, and of course, none of that had—had been or has been

discussed with [the juror].” (R. 9, PageID.2117.)

       The prosecution, defense, and the judge then discussed what should be done. The

prosecution’s initial position was that “deliberations should continue.” (R. 9, PageID.2118.)

Wofford’s counsel argued, “The concern would be, we know from Monday afternoon that they

were eleven to one, whatever way. . . . We’ve read the deadlock instruction twice. Granted, since

the second reading we didn’t hear a thing from them yesterday, they asked only to see the

shovel . . . . And then the video again this morning. . . . [W]hatever way she’s at, obviously, we’re



                                                 7
assuming she’s the hold out, she’s held out at least since . . . Monday afternoon. At what point do

you a mistrial [sic] where it could be a coercive verdict and that it won’t be what we want it to be,

which is, you know, based on the evidence, her decision.” (R. 9, PageID.2118–2119.)

        After a bit more argument from defense counsel, the judge jumped in: “My query to both

of you is, neither of you have mentioned that the contact [with the attorney] is a flagrant violation

of the Court’s instructions, cautionary instructions, which were not to discuss the case at all with

anyone outside of the jury room . . . . [L]et’s say she said and it’s eleven to one or gone in detail,

I think that would be certainly cause to excuse her from the jury without a blink of an eye.” (R. 9,

PageID.2119.) But then the judge said, “I’m not sure one way or the other at this point whether or

not her violation constitutes cause to excuse her. . . . That’s why I was asking a query.” (R. 9,

PageID.2119.)

        Defense counsel responded, “The only reason I didn’t address that is I guess I was thinking

more in terms of discussing the facts of the case, not so much maybe what’s going on in the jury

room.” (R. 9, PageID.2120.) Defense counsel continued, “I think at this time, your Honor, we

would ask that the Court declare a mistrial, because I think that there’s going to be issues whether

it’s a coercive verdict. I don’t think that you can replace at this point with an alternate juror for the

reason, like I indicated the other day, that if you were to bring in a new person the other eleven are

going to be there and say we have one juror that was a problem.” (R. 9, PageID.2120.)

        The prosecution took the position that the juror had “violated the Court’s order.” (R. 9,

PageID.2122.) But the prosecution also agreed with the defense that a mistrial was proper—with

the caveat that the mistrial be declared a “manifest necessity” so that Wofford could be retried.

(See R. 9, PageID.2121–2122.)




                                                   8
        Despite that both the prosecution and defense asked for a mistrial, the judge refused to

declare a mistrial. He explained in part, “I have two alternates that are out there. . . . [I]f somebody

got hit by a bus this morning I would bring in the alternate juror. . . . I don’t know what the

difference is. Why should I declare a mistrial? [Defense counsel] is saying it’s going to be coercive

because we think that the person that’s going to—we don’t even know that the person that has

written the letter is the holdout, we don’t even know there is a holdout. For all we know it’s

six/six. . . . Or eight/two or eight/four or whatever it is.” (R. 9, PageID.2122.) This last statement

appears to have been based in part on defense counsel’s earlier, mistaken representation that the

August 26 note was about a male juror; the judge stated, “The first note was one gender, the second

note was another gender. . . . [T]his is just pure rank speculation at this point.” (R. 9, PageID.2123.)

In the end, the judge ruled that there had been “a flagrant violation of this Court’s jury instructions”

justifying the juror’s removal “for cause.” (R. 9, PageID.2127.) To replace Juror M, the judge

recalled one of the alternates. (R. 9, PageID.2128.)

        Once the jury was reconstituted, the judge ordered the new group to “begin your

deliberations anew.” (R. 9, PageID.2138.) Yet in just over 90 minutes, the reconstituted jury found

Wofford guilty of first-degree premeditated murder and guilty of first-degree felony murder. (R. 9,

PageID.2139, 2141.)

        Wofford’s mandatory sentence was life in prison without the possibility of parole. (R. 9,

PageID.2163.)

                                                  C.

                                                   1.

        In his petition for habeas corpus, Wofford states, “The jury became hostile and verbally

abusive towards the holdout juror to such extent that on the third day of deliberations that juror



                                                   9
appeared in court with retained counsel. The court still refused to grant either the defense or

prosecution’s motion for a mistrial, but rather dismissed the holdout juror for cause, and replaced

the juror with an alternate.” (R. 1, PageID.40 (emphasis added); see also R. 1, PageID.41 (“[T]he

trial court dismissed the holdout juror and replaced her with an alternate[.]”).) Although Wofford,

proceeding pro se, cites no law suggesting that a judge’s removal of a holdout juror violated the

Constitution, his counsel did cite on-point authority on direct appeal. In particular, Wofford’s brief

to the Michigan Court of Appeals quoted the following from United States v. Thomas: “‘To remove

a juror because he is unpersuaded by the Government’s case is to deny the defendant his right to a

unanimous verdict. . . If the record raises any possibility that the juror’s views on the merits of the

case, rather than a purposeful intent to disregard the court’s instructions, underlay the request that

he be discharged, the juror must not be dismissed.’” (R. 9, PageID.2212 (quoting 116 F.3d 606,

621, 622 n.11 (2d Cir. 1997).) Thus, construing Wofford’s pro se petition liberally, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), Wofford claims that his Sixth Amendment right to a unanimous

verdict was violated when the holdout juror was replaced by an alternate (see R. 1, PageID.40–

41).

                                                  2.

       There is support for this constitutional right among the federal courts of appeal.

       In United States v. Brown, a juror in part indicated that he wanted to be discharged from

deliberations because he did not agree with the law (“at this point I can’t go along with that act”)

and in part indicated that he wanted to be discharged because he thought the government’s

evidence was insufficient for a conviction (“[i]f the evidence was presented in a fashion in which

the law is written, then, maybe, I would be able to discharge my duties”). 823 F.2d 591, 594–95

(D.C. Cir. 1987). The trial judge removed the juror on the grounds that he “would not follow the



                                                  10
law” and the remaining eleven jurors voted to convict. Id. The D.C. Circuit reversed. Recognizing

that granting a juror’s request to be discharged on the basis that the juror was not convinced of the

government’s case would render the defendant’s right to a unanimous verdict “illusory,” but also

recognizing that a trial judge cannot probe deeply into the juror’s reasons for requesting discharge

without “intrud[ing] on the secrecy of the jury’s deliberations,” the D.C. Circuit came up with a

test that favored limited probing: “if the record evidence discloses any possibility that the request

to discharge stems from the juror’s view of the sufficiency of the government’s evidence, the court

must deny the request.” Id. at 596. Turning to the facts before it, the court held, “Given the

possibility—which in this case we think a likelihood—that [the juror’s] desire to quit deliberations

stemmed from his belief that the evidence was inadequate to support a conviction, we must find

that his dismissal violated the [defendants’] right to a unanimous jury verdict.” Id. at 597.

       In United States v. Thomas—the decision Wofford flagged for the Michigan Court of

Appeals and the Michigan Supreme Court—jurors indicated to the court that there were issues

with how “Juror No. 5” was deliberating, including that his “predisposed disposition” was

precluding a verdict. 116 F.3d 606, 611 (2d Cir. 1997). During in camera interviews, some jurors

expressed that Juror No. 5 favored acquittal for reasons unrelated to the evidence (e.g., that the

defendants needed to deal drugs out of economic necessity), while other jurors thought Juror No. 5

“was discussing the evidence.” Id. at 611. The judge ultimately removed Juror No. 5, finding that

he had “preconceived, fixed, cultural, economic, [or] social . . . reasons that are totally improper.”

Id. at 612. The remaining 11 jurors convicted. Id. at 612. The Second Circuit, adopting the test

from Brown, vacated the convictions: “[W]e are required to vacate these judgments because the

court dismissed Juror No. 5 largely on the ground that the juror was acting in purposeful disregard

of the court’s instructions on the law, when the record evidence raises a possibility that the juror



                                                 11
was simply unpersuaded by the Government’s case against the defendants.” Id. at 624; see also id.

at 622 n.11 (“[I]f the record raises any possibility that the juror’s views on the merits of the case,

rather than a purposeful intent to disregard the court’s instructions, underlay the request that he be

discharged, the juror must not be dismissed.”).

       The Ninth Circuit, after reviewing both Thomas and Brown, reached a similar conclusion

on similar facts. In United States v. Symington, the jurors provided the court with a note stating

that one juror, Cotey, was unable to deliberate because, among other things, she was incapable of

focusing and recalling the topics that had been discussed. 195 F.3d 1080, 1083 (9th Cir. 1999).

The jurors thought it best that Cotey be dismissed. Id. But upon questioning, some jurors indicated

that “their frustration with Cotey may have derived more from their disagreement with her on the

merits of the case, or at least from their dissatisfaction with her defense of her views.” Id. at 1084.

The judge ultimately dismissed Cotey “for just cause for being either unwilling or unable to

participate in the deliberative process in accordance with the instructions of the Court.” Id. An

alternate juror took Cotey’s place, the reconstituted jury began deliberations anew, and the

reconstituted jury convicted Symington. Id. On appeal, the Ninth Circuit, modifying Brown

slightly, held that “if the record evidence discloses any reasonable possibility that the impetus for

a juror’s dismissal stems from the juror’s views on the merits of the case, the court must not dismiss

the juror.” Id. at 1087. Because “there was a reasonable possibility that Juror Cotey’s views on the

merits of the case provided the impetus for her removal,” her dismissal was improper. Id. at 1087;

see also Williams v. Cavazos, 646 F.3d 626, 643 (9th Cir. 2011) (“It would . . . vitiate the essential

role of a jury to act as a safeguard against both the power of the state and the court for a judge to

selectively dismiss jurors based on the views of the merits of the case they express during




                                                  12
deliberations” (internal quotation marks omitted)), rev’d on other grounds sub nom. Johnson v.

Williams, 568 U.S. 289 (2013).

                                                 3.

       Despite that Wofford argued that the trial judge had wrongly removed a holdout and quoted

the corresponding language from Thomas in his appellate brief, the Michigan Court of Appeals

never even mentioned Thomas or the language he quoted. Nor did the state appellate court cite

Brown, Symington, or a like case. And while it cited numerous decisions by Michigan courts, none

of those decisions involved the test set out in Brown, Thomas, and Symington.

       Perhaps the closest the Michigan Court of Appeals came to applying the law of those

federal appeals cases was its application of People v. Tate, 624 N.W.2d 524 (Mich. Ct. App. 2001).

See Wofford, 2015 WL 1214463, at *2 (quoting Tate, 624 N.W.2d at 529). The relevant portion of

Tate states, “while a defendant has a fundamental interest in retaining the composition of the jury

as originally chosen, he has an equally fundamental right to have a fair and impartial jury made

up of persons able and willing to cooperate, a right that is protected by removing a juror unable or

unwilling to cooperate.” 624 N.W.2d at 529 (emphasis added). But the emphasized language

apparently stems from a line of federal cases holding that once a jury is empaneled, the defendant

has a right to conclude his jeopardy (i.e., that by declaring a mistrial too soon, a trial court may

infringe the defendant’s Fifth Amendment right to end his jeopardy). See Tate, 624 N.W.2d at 529

(citing People v. Dry Land Marina, Inc., 437 N.W.2d 391, 392 (Mich. Ct. App. 1989)); Dry Land

Marina, 437 N.W.2d at 392 (citing United States v. Jorn, 400 U.S. 470, 479 (1971)); Jorn, 400

U.S. at 479 (“The Fifth Amendment’s prohibition against placing a defendant ‘twice in jeopardy’

represents a constitutional policy of finality for the defendant’s benefit in federal criminal

proceedings.”). The Fifth Amendment right to avoid prolonged (or double) jeopardy is not the



                                                13
same as the Sixth Amendment right to a unanimous verdict. Thus, this case is unlike Johnson v.

Williams, where the Supreme Court reversed the Ninth Circuit’s de novo application of Symington.

See 568 U.S. 289, 305 (2013) (finding § 2254(d) applied where state court cited Cleveland, and,

in turn, Cleveland discussed Brown, Thomas, and Symington).

       In other words, the Michigan Court of Appeals never addressed “the merits” of Wofford’s

claim that his Sixth Amendment right to a unanimous verdict was violated. See 28 U.S.C.

§ 2254(d).

       And neither did the Michigan Supreme Court. Because it was “not persuaded that the

questions presented should be reviewed,” People v. Wofford, N.W.2d 598 (Mich. 2015), it denied

Wofford’s petition without reaching the merits, see Hickey v. Hoffner, 701 F. App’x 422, 425 (6th

Cir. 2017); Hynes v. Birkett, 526 F. App’x 515, 519 (6th Cir. 2013). And even if its unpersuaded-

to-review language is somehow a merits decision, that decision presumably “adopted” the

reasoning of the Michigan Court of Appeals. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018);

Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991). And, as just stated, the Michigan Court of Appeals

never addressed the Sixth Amendment unanimous-verdict claim Wofford presented.

        In sum, although this Court is to presume that state appellate courts address all the claims

that a criminal defendant presents, this is the rare case when the claim was presented to the state

courts but simply went unaddressed because similar—but constitutionally distinct—claims were

also presented. See Johnson, 568 U.S. at 303 (“When the evidence leads very clearly to the

conclusion that a federal claim was inadvertently overlooked in state court, § 2254(d) entitles the

prisoner to an unencumbered opportunity to make his case before a federal judge.”). Because no

state court addressed “the merits” of Wofford’s claim that his Sixth Amendment right to a




                                                14
unanimous verdict was violated by the removal of a holdout juror, 28 U.S.C. § 2254(d) presents

no bar to relief.

                                                 4.

        But that does not mean that this Court addresses Wofford’s claim under Brown, Thomas,

and Symington on a completely blank slate. In particular, under 28 U.S.C. § 2254(e)(1), this Court

must “presume[]” that the factual findings of the Michigan Court of Appeals are correct unless

they are rebutted by “clear and convincing evidence.”

        One finding is rebutted by clear and convincing evidence. Specifically, the Michigan Court

of Appeals twice stated that there was “no evidence” of “what way the jury was leaning” or “the

potential division” at the time Juror M was removed. Wofford, 2015 WL 1214463, at *2; see also

id. at *3 (“[T]here is no evidence regarding what way the jury was leaning at the time of [Juror

M’s] removal.”). It simply is not true that there was “no evidence” where the votes stood when

Juror M was removed. The jury told the judge that it was 11 to 1 on Monday; later that same day

a note referred to “one of our jury’s [sic] doubts”; on Tuesday, one note again referenced a single

juror and the other note not only referenced a single juror, but a single, female juror; on Thursday,

an attorney said that a juror had reported that “she” was being harassed and verbally abused by the

other jurors. So all along the way, there was but one holdout: Juror M. (As for the Michigan Court

of Appeals’ suggestion that it could have been 11 to 1 in favor of Wofford, the reconstituted jury’s

90-minute conviction makes that inference unreasonable.)

        The other two factual findings might not be rebutted by clear and convincing evidence. The

Michigan Court of Appeals found that “the trial court did not remove [Juror M] because she was

a lone hold-out who was standing in the way of conviction.” Wofford, 2015 WL 1214463, at *2. It




                                                 15
also found that “the record clearly demonstrates that the trial court removed this juror because she

flagrantly violated the court’s instructions.” Id. at *2.

        This Court is skeptical. As just stated, it was obvious to all that from the time of the very

first note, there was a single holdout. Consider too that the judge said, “I’m not sure one way or

the other at this point whether or not [Juror M’s] violation constitutes cause to excuse her,” then,

without any new insight from counsel on that particular issue, found that Juror M’s conversation

with an attorney “flagrant[ly]” violated his instructions. (R. 9, PageID.2128.) And if Juror M

flagrantly violated the court’s instructions by contacting an attorney, why were the notes from the

jury indicating where they stood not also a “flagrant” violation of his instructions? Yet the

foreperson was not removed.

        The Court’s skepticism aside, the trial judge’s statements that a mistrial would be based on

“speculation and conjecture about what’s going on in the jury room” and that Juror M had

flagrantly violated his instructions suggest that, in the judge’s mind, Juror M was not the holdout

and that, in his mind, the problem with Juror M was that she violated his instructions. Thus, this

Court will presume that (1) “the trial court did not remove [Juror M] because she was a lone hold-

out who was standing in the way of conviction” and (2) “the trial court removed this juror because

she flagrantly violated the court’s instructions,” Wofford, 2015 WL 1214463, at *2. See 28 U.S.C.

§ 2254(e)(1).

        But that presumption does not end the inquiry into whether removing Juror M violated

Wofford’s Sixth Amendment right to a unanimous jury. All that the Michigan Court of Appeals

found was the reason the judge removed Juror M was because she violated his instructions. Yet

the judge’s thinking is not dispositive. Indeed, in each of Brown, Thomas, and Symington, the trial

court stated on the record that the removal of the holdout juror was because the juror was unwilling



                                                  16
or unable to deliberate in accordance with the jury instructions; not one judge said removal was

because the juror was a holdout. So in each of those cases it would have been accurate to say, just

as the Michigan Court of Appeals said here, that “the trial court did not remove [the juror] because

she was a lone hold-out” and “the trial court removed this juror because she flagrantly violated the

court’s instructions” (perhaps without the “flagrantly”). Indeed, in Thomas, the Second Circuit

vacated the conviction while expressly declining to decide “whether the record reveals an intention

on the part of the court to remove Juror No. 5 as a means of achieving jury unanimity.” 116 F.3d

at 624.

                                                 5.

          Thus, even taking the facts as the Michigan Court of Appeals found them, this question

remains: Does “the record evidence disclose[] [a] reasonable possibility that the impetus for [Juror

M’s] dismissal stem[med] from [her] views on the merits of the case?” Symington, 195 F.3d at

1087. In this Court’s view, the answer to this question is “yes.”

          Consider the entire chronology. On the second day of deliberations, the jurors told the

judge that they were “eleven to one with no chance of the one moving their view.” (R. 9,

PageID.2084.) This led to a deadlock instruction. But just an hour later, came a second note:

“Excuse me, Judge, one of our jury’s [sic] doubts are unreasonable, what do we do?” (R. 9,

PageID.2091.) Then the next day, two more: “We the jury have a member who is not cooperating

and refuses to deliberate or prove to us her vote” and “We have a Jury member who SERIOUSLY

doesn’t understand what REASONABLE DOUBT is!! We have a hung jury and we need

instructions!!! Help!!!” (R. 9, PageID.2367–2368.) Then a day and a half later, following a second

deadlock instruction, an attorney appears in court to tell the judge he is representing a juror who

“was being harassed and verbally abused.” (R. 9, PageID.2116.) Thus, the record evidence



                                                17
establishes a reasonable possibility that what led to the notes, what led to Juror M contacting an

attorney, and what put the issue of Juror M’s removal before the judge was Juror M’s views about

the merits of the case. As the trial judge himself stated, “I’ve got a juror that’s violated the

instructions, she—obviously she felt compelled to do it.” (R. 9, PageID.2123.) So even if the trial

judge removed Juror M because she violated his instructions, see 28 U.S.C. § 2254(e)(1), there

remains a reasonable possibility that the “impetus” for Juror M’s removal was that she was the

holdout, see Symington, 195 F.3d at 1088 n.9 (“[B]ecause it was reasonably possible that the

problems all stemmed from the other jurors’ disagreement with her position on the merits, it was

error to continue the case without her.” (emphasis added)).

       Wofford was thus deprived of his Sixth Amendment right to a unanimous verdict and so

the Court will grant Wofford the relief that the prosecution had agreed to years ago: a retrial.

       That relief means that the Court need not address Wofford’s other claims based on the

jury’s deliberations (e.g., that the trial court should have declared the jury hung at some point after

the second deadlock instruction or that the reconstituted jury’s guilty verdict was coerced). Success

on these claims would at most entitle Wofford to a retrial.

                                                  II.

       But success on a sufficiency-of-evidence claim would end Wofford’s jeopardy completely;

so the Court must address that claim.

       To assess a sufficiency-of-evidence claim, “the relevant question is whether, after viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443

U.S. 307, 319 (1979). “The Jackson v. Virginia standard ‘gives full play to the responsibility of

the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw



                                                  18
reasonable inferences from basic facts to ultimate facts.’” Davis v. Lafler, 658 F.3d 525, 531 (6th

Cir. 2011) (en banc) (quoting Jackson, 443 U.S. at 319). The standard “is so demanding that ‘[a]

defendant who challenges the sufficiency of the evidence to sustain his conviction faces a nearly

insurmountable hurdle.’” Id. at 534 (quoting United States v. Oros, 578 F.3d 703, 710 (7th Cir.

2009)). And when, as here, a state court has ruled “on the merits” of a claim under Jackson, see

28 U.S.C. § 2554(d), “the law commands deference at two levels”: “First, deference should be

given to the trier-of-fact’s verdict, as contemplated by Jackson; second, deference should be given

to the Michigan [Court of Appeals’] consideration of the trier-of-fact’s verdict, as dictated by

AEDPA.” Id. at 531.

       Wofford points out that the palm print found at the crime scene did not match his palm

print. (R. 1, PageID.47.) And he points out that the footwear impressions from the scene did not

match the shoes he was wearing when the police interviewed him a day or so after Gilmore’s death.

(R. 1, PageID.47; see also R. 9, PageID.1692, 1820–1821, 1849.) He also points out that the two

hairs and the blood with his DNA were all found in his general work area and that, in his line of

work, it would not be unusual to sustain a cut. (R. 1, PageID.24, 46.) Further, Gilmore was

apparently assaulted and strangled to death, yet samples of the blood taken from Gilmore’s body

did not turn up any of Wofford’s DNA. (R. 9, PageID.1541–1542.) And on the night of Gilmore’s

murder, Wofford and a friend were out late drinking and at 8:30 a.m., the friend found Wofford

asleep on the floor. (R. 1, PageID.48; R. 9, PageID.998.) Wofford was still wearing the clothes he

had on the night before. (R. 1, PageID.48; R. 9, PageID.998.) Further, the jury heard Wofford’s

grand-jury testimony where he denied involvement. (R. 9, PageID.1795–1796.)

       But this evidence does not show that the Michigan Court of Appeals unreasonably found

that Wofford did not clear Jackson’s “near[] insurmountable hurdle,” Lafler, 658 F.3d at 531



                                                19
(internal quotation marks omitted). See 28 U.S.C. § 2254(d). First consider motive. There was

testimony suggesting that Wofford was short on money around the time of Gilmore’s death. (R. 9,

PageID.733–734.) And there was evidence suggesting that the person who broke in was someone

familiar with the building (R. 9, PageID.PageID.679, 727, 849, 854, 956, 971, 1149–1151, 1967)

and that Gilmore might have recognized Wofford (R. 9, PageID.1760). So the Michigan Court of

Appeals was not unreasonable to find that a jury could have inferred that Wofford “had a motive

to steal” and “had a motive to kill the victim because the victim could identify him.” Wofford,

2015 WL 1214463, at *4. Next consider opportunity. The friend that Wofford had gone to the bar

with testified that around 2:30 or 3:00 a.m., Wofford said that “he had something to do.” (R. 9,

PageID.995–996.) And there was testimony that a dog not far from the place where Gilmore was

killed went “ballistic” sometime between 1:00 and 4:00 a.m. (R. 9, PageID.1091–1092.) True,

Wofford’s friend was “foggy” from drinking that night. (R. 9, PageID.1063.) Even so, it was not

unreasonable for the Michigan Court of Appeals to find that “[t]he jury could infer that [Wofford]

committed the offenses between the time he left [his friend’s] house and returned.” 2015 WL

1214463, at *4. Finally, given the DNA evidence showing that it was Wofford’s hairs found on

the duct tape, the Michigan Court of Appeals reasonably found that “[t]he jury could infer . . . that

defendant entered through the metal-covered window, cut himself on the broken glass fragments,

caught his hair on the duct tape that had secured the metal to the window[.]” 2015 WL 1214463,

at *3. A possible motive and opportunity, coupled with some DNA evidence that Wofford entered

through the sheet-metal-covered window, made it reasonable for the Michigan Court of Appeals

to find that “[s]ufficient evidence supported [Wofford’s] conviction.” Id. at *4.

       In short, 28 U.S.C. § 2254(d) bars relief on Wofford’s claim that the evidence at trial was

constitutionally insufficient.



                                                 20
                                                III.

       For the reasons given, the Court CONDITIONALLY GRANTS Wofford’s petition for a

writ of habeas corpus. Respondent is to serve a copy of this opinion and order on the Oakland

County Prosecutor’s Office and appropriate state court. Respondent shall release Wofford from

custody unless the State brings him to trial again within 90 days from entry of this order. Pursuant

to 18 U.S.C. § 3006A(a)(2)(B), the Court appoints the Federal Community Defender of the Eastern

District of Michigan to represent Wofford in this habeas corpus proceeding only.

       SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


Date: November 5, 2018




       I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, November 5, 2018, by electronic and/or ordinary mail.


                                              s/William Barkholz
                                              Case Manager




                                                21
